Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	

Claims 1-5, 7-10, 12, 15 and 17-18 are rejected under 35 U.S.C. 103 as obvious over Yu et al. (Patent No.: US 6,221,724 B1) in view of Nguyen et al. (Pub. No.: US 2016/0284549 A1).


Regarding Claim 1, Yu et al. discloses 					                     an integrated circuit (IC), comprising: a metal oxide semiconductor (MOS) transistor formed in a semiconductor substrate, comprising:										a gate structure formed over a surface of the substrate (Col. 6, L 56-59; Figs. 4-6 – gate structure 120); 											source and drain regions having a first conductivity type formed in the substrate on both sides of the gate structure (Col. 6, L 8-26; Figs. 4-6 – source and drain regions 116 & 118, respectively); and 											a channel region having a second opposite conductivity type between the source and drain regions under the gate structure, the channel region including a channel dopant and nitrogen, oxygen or xenon (Col. 6, L 8-67; Figs. 4-6  – channel region 130; nitrogen, oxygen or xenon implanted under the channel in region 136 acts as a diffusion barrier to the dopant from the punch through implant in the implant region 148; it is important to point out that although nitrogen, oxygen, or xenon is shown to be implanted at a particular region 136 below the channel region 130, the nature of the process of implantation (a highly statistical process) implies that some of these species, albeit in small numbers, will be implanted in the channel region 130 too).		Yu et al. does not explicitly disclose 						        the channel region including carbon.									However, Nguyen et al. teaches 						                                 the channel region including carbon (Par. 0037-0040 – this prior art teaches that carbon is well known to act as a diffusion barrier and suppresses unwanted diffusion of ions implanted for the purpose of preventing punch through).
 Yu et al. discloses the claimed invention except for the channel region including carbon. Instead of carbon, this prior art uses nitrogen, oxygen or xenon as the diffusion suppressant.  Nguyen et al., on the other hand, teaches that carbon too can act as a diffusion suppressant. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the channel region including carbon, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 

Regarding Claim 2, modified Yu et al., as applied to claim 1, discloses 	 	         	         the IC, wherein carbon has a retrograde profile extending from the surface of the substrate into the channel region (Yu et al. - Col. 6, L 8-67; Figs. 4-6 together with Nguyen et al. (Par. 0037-0040) – as mentioned in the rejection of claim 1, nitrogen, oxygen, xenon (or carbon, as taught by Nguyen et al.) is implanted at a particular region 136 which is below the channel region 130; the nature of the process of implantation (a highly statistical process), however, implies that some of these species, albeit in small numbers, will be implanted in the channel region 130 too; this implies diffusion-suppressant such as implanted carbon would have a retrograde profile).
Regarding Claim 3, modified Yu et al., as applied to claim 1, discloses 	 	                    the IC, wherein the channel dopant comprises boron (Yu et al. - Col. 6, L 8-67).
Regarding Claim 4, modified Yu et al., as applied to claim 1, discloses 	 	                     the IC, wherein the MOS transistor is an N-type MOS transistor and the channel dopant comprises a P-type dopant (Yu et al. - Col. 6, L 8 - 67).
Regarding Claim 5, modified Yu et al., as applied to claim 1, discloses 	 	                     the IC, wherein the carbon has a peak concentration profile that is spaced apart from the substrate surface by a first distance directly under the gate structure, and spaced apart from the substrate surface by a second greater distance directly below the source and drain regions (Yu et al. - Col. 7, L 7-36 together with Figs. 4-6 & Nguyen et al. (Par. 0037-0040 – diffusion suppressant (such as nitrogen or carbon) peaks related to regions 136, 140 & 142).
Regarding Claim 7, modified Yu et al., as applied to claim 1, discloses 	 	                    the IC, further comprising halo regions formed on both sides of the gate structure (Yu et al. - Col. 1, L 46-56).				
Regarding Claim 8, modified Yu et al., as applied to claim 1, discloses 	 	                    the IC, further comprising source/drain extension regions formed between the source and drain regions (Yu et al. - Figs. 4-6 in light of Figs. 1-3 and Col. 4, L 2-22 - source/drain extension regions 37/39).
Regarding Claim 9, modified Yu et al., as applied to claim 8, discloses 	 	                    the IC, wherein the source/drain extension regions have a lower dopant concentration than the source and drain regions (Yu et al. - Col. 4, L 1 – 60 - implied).
Regarding Claim 10, modified Yu et al., as applied to claim 1, discloses 	 	        the IC, wherein the gate structure comprises polysilicon over a gate oxide layer (Yu et al. - Col. 6, L 56-60 together with Col. 3, L 25-37).

Regarding Claim 12, Yu et al. discloses 						           a method of forming an integrated circuit, the method comprising:					forming a gate structure on a surface of a substrate (Col. 6, L 56-59; Figs. 4-6 – gate structure 120);											forming source/drain regions in the substrate on either side of the gate structure (Col. 6, L 8-26; Figs. 4-6 – source/drain regions 116 & 118);								implanting a dopant into the substrate through the gate structure to establish a channel region (Col. 6, L 8-67; Figs. 4-6  – channel region 130; implanting dopant to create region 148 (punch-through implant) establishes and defines the final channel region);					implanting nitrogen, oxygen or xenon through the gate structure into the substrate (Col. 6, L 8-67; Figs. 4-6  – co-implant species such as nitrogen to form region such as 136); and			annealing after implanting both the dopant and the nitrogen, oxygen or xenon to provide a retrograde profile of the dopant in the substrate beneath the gate structure (Col. 6, L 8-67).		Yu et al. does not explicitly disclose 						        implanting carbon through the gate structure into the substrate. 				However, Nguyen et al. teaches 						                                 implanting carbon through the gate structure into the substrate (Par. 0037-0040 – this prior art teaches that carbon is also very well known to act as a diffusion barrier and suppresses unwanted diffusion of ions implanted for the purpose of preventing punch through).
 Yu et al. discloses the claimed invention except for implanting carbon through the gate structure into the substrate. Instead of carbon, this prior art uses nitrogen, oxygen or xenon as the diffusion suppressant.  Nguyen et al., on the other hand, teaches that carbon is also well known as a diffusion suppressant. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method of forming an integrated circuit, the method comprising: implanting carbon instead of nitrogen or xenon or oxygen through the gate structure into the substrate, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 
Regarding Claim 15, modified Yu et al., as applied to claim 12, discloses 	        the method, further comprising forming source/drain extension regions in the substrate adjacent both sides of the gate structure between the source region and the drain region (Yu et al. - Figs. 4-6 in light of Figs. 1-3 and Col. 4, L 2-22).
Regarding Claim 17, modified Yu et al., as applied to claim 12, discloses 	        the method, further comprising forming halo regions in the substrate between the source/drain regions (Yu et al. - Col. 1, L 46-56 – this prior art at least teaches that forming halo regions in the substrate between the source/drain regions is well-known in the art).
Regarding Claim 18, modified Yu et al., as applied to claim 12, discloses 	        the method, wherein the dopant comprises a boron (Yu et al. - Col. 6, L 13-18). 


Claim 6 is rejected under 35 U.S.C. 103 as obvious over Yu et al. (Patent No.: US 6,221,724 B1) and Nguyen et al. (Pub. No.: US 2016/0284549 A1), as applied to claim 1, further in view of Arai et al. (Pub. No.: US 2002/0031877 A1).

Regarding Claim 6, modified Yu et al., as applied to claim 1, discloses    		                   the IC, wherein a channel dopant species of the channel region has a peak concentration profile that is spaced apart from the substrate surface by a first distance directly under the gate structure, (Yu et al. - Figs. 4-6 – channel dopant species due to well region corresponding to 148).
Modified Yu et al. does not explicitly disclose    						       the IC, wherein a channel dopant species of the channel region has a peak concentration profile that is spaced apart from the substrate surface by a second greater distance directly below the source and drain regions.											However, Arai at least implicitly teaches   						       the IC, wherein a channel dopant species of the channel region has a peak concentration profile that is spaced apart from the substrate surface by a second greater distance directly below the source and drain regions (Par. 0079-0080; Fig. 6B – this prior art teaches implanting channel dopant through a gate; so the implantation is shallow under the gate and deeper under the region where eventually the source and drains be formed). 							It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Arai to adapt the IC, wherein a channel dopant species of the channel region has a peak concentration profile that is spaced apart from the substrate surface by a first distance directly under the gate structure of modified Yu et al., and spaced apart from the substrate surface by a second distance directly below the source and drain regions in order to fabricate a device with low level of junction leakage as taught by Arai (Par. 0087)


Claim 11 is rejected under 35 U.S.C. 103 as obvious over Yu et al. (Patent No.: US 6,221,724 B1) and Nguyen et al. (Pub. No.: US 2016/0284549 A1), as applied to claim 1, further in view of Hori et al. (Pub. No.: US 2012/0021593 A1).
Regarding Claim 11, modified Yu et al., as applied to claim 1, discloses 	                                the IC, wherein the MOS transistor comprises at least a MOS transistor having a gate dielectric with a certain thickness, the carbon being in the substrate beneath the gate structure between the drain region and the source region of each of the MOS transistors (Yu et al. - Figs. 4-6 in light of rejection of claim 1).											Yu et al. does not explicitly disclose 	 				                    the IC, wherein the MOS transistor comprises a core MOS transistor having a gate dielectric with a first thickness and a non-core MOS transistor having a gate dielectric with a second greater thickness.											However, Hori et al. teaches 	 	                                                                     the IC, wherein the MOS transistor comprises a core MOS transistor having a gate dielectric with a first thickness and a non-core MOS transistor having a gate dielectric with a second greater thickness (Par. 0003 – this prior art teaches “… plural transistors different in structure are integrated together on single semiconductor chips. For example, the transistors of a core part that performs calculation processing or the like are required to operate at higher speed than the transistors of peripheral circuits such as an input/output (I/O) part. Therefore, the high-speed transistors of the core part have thinner gate insulation films and are driven with lower voltages than the transistors of the I/O part. Further, in the core part, some of the transistors are designed to have different driving voltages and/or different thicknesses of the gate insulation films”).													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Hori et al. to adapt the IC, wherein the MOS transistor of Yu et al. comprises a core MOS transistor having a gate dielectric with a first thickness and a non-core MOS transistor having a gate dielectric with a second greater thickness in order to fabricate different types of transistors with different functionalities all in one single chip. 


Claims 13-14 are rejected under 35 U.S.C. 103 as obvious over Yu et al. (Patent No.: US 6,221,724 B1) and Nguyen et al. (Pub. No.: US 2016/0284549 A1), as applied to claim 12.
	
Regarding Claim 13, modified Yu et al., as applied to claim 12, discloses 	        the method, wherein the carbon is implanted at an energy level within a range from approximately 10 keV to approximately 40 keV (Nguyen et al.  - Par. 0038 – this prior art teaches that carbon could possibly be implanted at an energy level between 5 keV to 10 keV).		In the alternative, assuming arguendo that modified Yu et al. does not teach with sufficient specificity the method, wherein the carbon is implanted at an energy level within a range from approximately 10 keV to approximately 40 keV, it at least provides a range of energy level which can be used to implant carbon.. Yu et al. also teaches that the diffusion suppressant should be implanted in a region between the implant region 148 and channel region 130 and substantially below the channel region so that the mobility of the charge carrier is not affected (Col. 6, L8-67).										Modified Yu et al. discloses the claimed invention except for the method, wherein the carbon is implanted at an energy level within a range from approximately 10 keV to approximately 40 keV.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method, wherein the carbon is implanted at an energy level within a range from approximately 10 keV to approximately 40 keV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).		
		
Regarding Claim 14, modified Yu et al., as applied to claim 12, does not explicitly disclose    												the method, wherein the dopant is implanted after the carbon is implanted (Figs. 5-6; it seems that this prior art teaches at least in one embodiment the dopant (implant step creating region 148) is implanted before the diffusion suppressant (implanting step creating region 136); the purpose of implanting the diffusion suppressant species is to suppress the diffusion of dopants upwards towards the channel region (Col. 6, L 27-55); it seems that both sequences regarding the timing of the implanting of the dopant with regard to implanting the co-implant species will work well since the annealing is done only after both the implantation steps are performed; in other words during the step of implanting there should not be much movement of any dopant species that are already implanted; in other words, the order of the implanting step of the dopant with regard to the step of co-implanting is not critical).						Modified Yu et al.  discloses the claimed invention except for the method, wherein the dopant is implanted after the carbon is implanted. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method, wherein the dopant is implanted after the carbon is implanted, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
	It is also worth mentioning that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).


Claims 1-2, 4 and 8-10 are rejected under 35 U.S.C. 103 as obvious over Weber et al. (Pub. No.: US 2004/0192055 A1) in view of Nguyen et al. (Pub. No.: US 2016/0284549 A1).


Regarding Claim 1, Weber et al. discloses 					                     an integrated circuit (IC), comprising: a metal oxide semiconductor (MOS) transistor formed in a semiconductor substrate, comprising:										a gate structure formed over a surface of the substrate (Par. 0017 & 0036; Fig. 5J – gate structure comprising 310); 											source and drain regions having a first conductivity type formed in the substrate on both sides of the gate structure (Par. 0017 & 0036; Fig. 5J – source and drain regions 306); and 		a channel region having a second opposite conductivity type between the source and drain regions under the gate structure, the channel region including a channel dopant and fluorine (Par. 0015 & 0016; 0027-0036; Figs. 5D-5J – channel region 302, channel dopant In ions and co-implant species F ions).										Weber et al. does not explicitly disclose 						        the channel region including carbon.									However, Nguyen et al. teaches 						                                 the channel region including carbon (Par. 0037-0040 – this prior art teaches that carbon is well known to act as a diffusion barrier and suppresses unwanted diffusion of ions implanted for the purpose of preventing punch through).
 Weber et al. discloses the claimed invention except for the channel region including carbon. Instead of carbon, this prior art uses fluorins as the diffusion suppressant.  Nguyen et al., on the other hand, teaches that carbon too can act as a diffusion suppressant. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the channel region including carbon, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 

Regarding Claim 2, modified Weber et al., as applied to claim 1, discloses 	 	         the IC, wherein carbon has a retrograde profile extending from the surface of the substrate into the channel region (Weber et al. - Par. 0015 & 0016; 0027-0036; Figs. 5D-5J together with Nguyen et al. (Par. 0037-0040) – as mentioned in the rejection of claim 1, fluorine (or carbon, as taught by Nguyen et al.) is implanted at a particular region 302 which has a retrograde profile).
Regarding Claim 4, modified Weber et al., as applied to claim 1, discloses 	 	         the IC, wherein the MOS transistor is an N-type MOS transistor and the channel dopant comprises a P-type dopant (Weber et al. - Par. 0015 & 0016; 0027-0036; Figs. 5D-5J – P-type dopant indium).
Regarding Claim 8, modified Weber et al., as applied to claim 1, discloses 	 	         the IC, further comprising source/drain extension regions formed between the source and drain regions (Weber et al. - Par. 0037-0038; Fig. 5G - source/drain extension regions 526).
Regarding Claim 9, modified Weber et al., as applied to claim 8, discloses 	 	         the IC, wherein the source/drain extension regions have a lower dopant concentration than the source and drain regions (Weber et al. - Par. 0037 & 0040; Fig. 5I - source/drain extension regions 526; source and drain regions 306).
Regarding Claim 10, modified Weber et al., as applied to claim 1, discloses 	 	         the IC, wherein the gate structure comprises polysilicon over a gate oxide layer (Weber et al. - Par. 0036).
	

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Weber et al. (Pub. No.: US 2004/0192055 A1) and Nguyen et al. (Pub. No.: US 2016/0284549 A1), as applied to claim 1.

Regarding Claim 3, modified Weber et al., as applied to claim 1, discloses 	 	         the IC, wherein the channel dopant comprises indium (Weber et al. - Par. 0015 & 0016; 0027-0036; Figs. 5D-5J).												Modified Weber et al. does not explicitly disclose 	 	         		         the IC, wherein the channel dopant comprises boron.							However, the Examiner takes OFFICIAL NOTICE that the IC, wherein the channel dopant comprises boron is well known in the art.								Modified Weber et al. discloses the claimed invention except for the IC, wherein the channel dopant comprises boron. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the IC, wherein the channel dopant comprises boron, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 


Claim 7 is rejected under 35 U.S.C. 103 as obvious over Weber et al. (Pub. No.: US 2004/0192055 A1) and Nguyen et al. (Pub. No.: US 2016/0284549 A1), as applied to claim 1; or, in the alternative, under 35 U.S.C. 103 as obvious over Weber et al. (Pub. No.: US 2004/0192055 A1) and Nguyen et al. (Pub. No.: US 2016/0284549 A1), as applied to claim 1, further in view of Nandakumar et al. (Patent No.: US 7,557,022 B2).

Regarding Claim 7, modified Weber et al., as applied to claim 1, discloses 	 	         the IC, further comprising halo regions formed on both sides of the gate structure (Weber et al. - Par. 0045-0046).												In the alternative, assuming arguendo that Weber et al. is not emphatic enough regarding halo regions formed on both sides of the gate structure,					Nandakumar et al. implicitly teaches					            	                                   halo regions formed on both sides of the gate structure (Par. 0036-0039, also see Fig. 7 – halo region 230/232; gate dielectric 210; source/drain regions 240/242; source/drain extension regions 216/218).												It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Nandakumar et al.  to adapt a transistor, comprising halo regions formed on both sides of the gate structure of modified Weber et al., in order to suppress hot electron effect and improve the device performance.

Claim 11 is rejected under 35 U.S.C. 103 as obvious over Weber et al. (Pub. No.: US 2004/0192055 A1) and Nguyen et al. (Pub. No.: US 2016/0284549 A1), as applied to claim 1, further in view of Hori et al. (Pub. No.: US 2012/0021593 A1).
Regarding Claim 11, modified Weber et al., as applied to claim 1, discloses 	                    the IC, wherein the MOS transistor comprises at least a MOS transistor having a gate dielectric with a first thickness, the through-gate co-implant species being in the substrate beneath the gate structure between the drain region and the source region of each of the MOS transistors (Weber et al. - Fig. 5J).										Modified Weber et al. does not explicitly disclose 	 				                    the IC, wherein the MOS transistor comprises a core MOS transistor having a gate dielectric with a first thickness and a non-core MOS transistor having a gate dielectric with a second greater thickness, the through-gate co-implant species being in the substrate beneath the gate structure between the drain region and the source region of each of the core MOS transistor and the non-core MOS transistor.												However, Hori et al. teaches 	 	                                                                     the IC, wherein the MOS transistor comprises a core MOS transistor having a gate dielectric with a first thickness and a non-core MOS transistor having a gate dielectric with a second greater thickness (Par. 0003 – this prior art teaches “… plural transistors different in structure are integrated together on single semiconductor chips. For example, the transistors of a core part that performs calculation processing or the like are required to operate at higher speed than the transistors of peripheral circuits such as an input/output (I/O) part. Therefore, the high-speed transistors of the core part have thinner gate insulation films and are driven with lower voltages than the transistors of the I/O part. Further, in the core part, some of the transistors are designed to have different driving voltages and/or different thicknesses of the gate insulation films”).													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Hori et al. to adapt the IC, wherein the MOS transistor of modified Weber et al. comprises a core MOS transistor having a gate dielectric with a first thickness and a non-core MOS transistor having a gate dielectric with a second greater thickness in order to fabricate different types of transistors with different functionalities all in one single chip. 




Claim 19 is rejected under 35 U.S.C. 103 as obvious over Weber et al. (Pub. No.: US 2004/0192055 A1) in view of Nguyen et al. (Pub. No.: US 2016/0284549 A1); or, in the alternative, under 35 U.S.C. 103 as obvious over Weber et al. (Pub. No.: US 2004/0192055 A1) in view of Nguyen et al. (Pub. No.: US 2016/0284549 A1) and Nandakumar et al. (Patent No.: US 7,557,022 B2).
												Regarding Claim 19, Weber et al. discloses 			                                   a transistor, comprising:										a substrate (Par. 0017 & 0036; Fig. 5J – substrate 303);						a gate structure formed over a surface of the substrate, the gate structure including a gate electrode over a dielectric layer (Par. 0017 & 0036; Fig. 5J – gate structure comprising gate electrode 310 and dielectric layer 308);								source/drain extension regions formed in the substrate adjacent both sides of the gate structure (Par. 0037-0038; Figs. 5G & 5J - source/drain extension regions 526);				source/drain regions formed in the substrate adjacent both sides of the gate structure, the source/drain regions being spaced apart further than the source/drain extension regions (Par. 0017 & 0036-0040; Figs. 5H-5J – source and drain regions 306);					halo regions formed on both sides of the gate structure, each halo region touching the gate dielectric, one of the source/drain regions and one of the source/drain extension regions (Par. 0044-0046); and											fluorine and a dopant species in the substrate between the drain region and the source region, the dopant having a retrograde profile that defines a concentration of the dopant in the substrate along a direction orthogonal to the surface of the substrate, the concentration of the dopant increasing from the surface of the substrate to a location having a peak concentration, which is spaced from the surface of the substrate, and decreasing from the location having the peak concentration along the direction (Par. 0015-0017 & 0027-0036; Figs. 5D-5J – dopant In ions and co-implant species F ions).										Weber et al. does not explicitly disclose 						        carbon in the substrate between the drain region and the source region.					However, Nguyen et al. teaches 						                                 carbon in the substrate between the drain region and the source region (Par. 0037-0040 – this prior art teaches that carbon is well known to act as a diffusion barrier and suppresses unwanted diffusion of ions implanted for the purpose of preventing punch through).
 Weber et al. discloses the claimed invention except for carbon in the substrate between the drain region and the source region. Instead of carbon, this prior art uses fluorins as the diffusion suppressant.  Nguyen et al., on the other hand, teaches that carbon too can act as a diffusion suppressant. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt carbon in the substrate between the drain region and the source region, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 
	In the alternative, assuming arguendo that Weber et al. is not emphatic enough regarding halo regions formed on both sides of the gate structure, each halo region touching the gate dielectric, one of the source/drain regions and one of the source/drain extension regions,		Nandakumar et al. implicitly teaches					            	                                   halo regions formed on both sides of the gate structure, each halo region touching the gate dielectric, one of the source/drain regions and one of the source/drain extension regions (Par. 0036-0039, also see Fig. 7 – halo region 230/232; gate dielectric 210; source/drain regions 240/242; source/drain extension regions 216/218).								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Nandakumar et al.  to adapt a transistor, comprising halo regions formed on both sides of the gate structure of Weber et al., each halo region touching the gate dielectric, one of the source/drain regions and one of the source/drain extension regions in order to suppress hot electron effect and improve the device performance.



Claim 20 is rejected under 35 U.S.C. 103 as obvious over Weber et al. (Pub. No.: US 2004/0192055 A1) and Nguyen et al. (Pub. No.: US 2016/0284549 A1), as applied to claim 19; or, in the alternative, under 35 U.S.C. 103 as obvious over Weber et al. (Pub. No.: US 2004/0192055 A1), Nguyen et al. (Pub. No.: US 2016/0284549 A1) and Nandakumar et al. (Patent No.: US 7,557,022 B2), as applied to claim 19.

Regarding Claim 20, modified Weber et al., as applied to claim 19, discloses 	 	         the IC, wherein the dopant species comprises indium (Weber et al. - Par. 0015 & 0016; 0027-0036; Figs. 5D-5J).												Modified Weber et al. does not explicitly disclose 	 	         		         the IC, wherein the dopant species comprises boron.							However, the Examiner takes OFFICIAL NOTICE that the IC, the IC, wherein the dopant species comprises boron is well known in the art.							Modified Weber et al. discloses the claimed invention except for the IC, wherein the channel dopant comprises boron. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the IC, wherein the dopant species comprises boron since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 

Claims 21 & 25 are rejected under 35 U.S.C. 103 as obvious over Rodder et al. (Patent No.: US 5,976,937 A) in view of Weber et al. (Pub. No.: US 2004/0192055 A1) and Nguyen et al. (Pub. No.: US 2016/0284549 A1).

Regarding Claim 21, Rodder et al. discloses 					          an integrated circuit (IC), comprising:								a first transistor formed in or over a semiconductor substrate (Fig. 2A – the upper left transistor 114 could be considered as the first transistor), comprising:					a first source region and a first drain region both having a first conductivity type formed in the substrate (Fig. 2A – first source region 148, first drain region 150);					a first gate structure formed over a surface of the substrate between the first source region and the first drain region, the first gate structure having a long axis 	oriented laterally over the substrate in a first direction (Fig. 2A – first gate structure 140);						a first well region having an opposite second conductivity type under the first gate structure and between the first source region and the first drain region, the first well region including a well dopant (Fig. 2A – active area 142 comprise a p-well doped with boron);			a second transistor formed in or over the semiconductor substrate (Fig. 2A – the upper right transistor 114 could be considered as the second transistor), comprising:			a second source region and a second drain region both having the first conductivity type formed in the substrate (Fig. 2A – second source region 132, second drain region 134);			a second gate structure formed over the surface of the substrate between the second source region and the second drain region, the second gate structure having a long axis oriented laterally over the substrate in a second direction about orthogonal to the first direction (Fig. 2A – second gate structure 124); and									a second well region under the second gate structure and between the second source region and the second drain region, the second well region including the well dopant (Fig. 2A – active area 126 comprise a p-well doped with boron). 						Rodder et al. does not disclose 							           the first well region including a well dopant and carbon, the well dopant and the carbon in the first well region having a retrograde profile extending from the surface of the substrate into the first well region; and											the second well region including the well dopant and carbon, the well dopant and the carbon in the second well region having a retrograde profile extending from the surface of the substrate into the first well region.								However, Weber et al. at least implicitly teaches 					        the first well region including a well dopant and fluorine, the well dopant and the fluorine in the first well region having a retrograde profile extending from the surface of the substrate into the first well region (Par. 0015 & 0016; 0027-0036; Figs. 5D-5J – well region 302, well dopant In ions and co-implant species F ions); and									the second well region including the well dopant and fluorine, the well dopant and the fluorine in the second well region having a retrograde profile extending from the surface of the substrate into the first well region (Par. 0015 & 0016; 0027-0036; Figs. 5D-5J – well region 302, well dopant In ions and co-implant species F ions).								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Weber et al.  to adapt a transistor, comprising the first well region of Rodder et al. including a well dopant and fluorine, the well dopant and the fluorine in the first well region having a retrograde profile extending from the surface of the substrate into the first well region; and the second well region including the well dopant and fluorine, the well dopant and the fluorine in the second well region having a retrograde profile extending from the surface of the substrate into the first well region in order to fabricate better performing devices.										Modified Rodder et al. still does not teach the first well region and the second well region comprise carbon. 											However, Nguyen et al. at least implicitly teaches 					 the first well region and the second well region comprise carbon (Par. 0037-0040 – this prior art teaches that carbon is well known to act as a diffusion barrier and suppresses unwanted diffusion of ions implanted for the purpose of preventing punch through).
 Modified et al. discloses the claimed invention except the first well region and the second well region comprise carbon. Instead of carbon, this prior art uses fluorine as the diffusion suppressant.  Nguyen et al., on the other hand, teaches that carbon too can act as a diffusion suppressant. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the first well region and the second well region wherein the first well region and the second well region comprise carbon, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 
Regarding Claim 25, modified Rodder et al., as applied to claim 21, discloses 	                    the IC wherein the first conductivity type is N-type and the second conductivity type is P-type (Rodder et al. – Col. 3, L 60-65).		

Claim 22 is rejected under 35 U.S.C. 103 as obvious over Rodder et al. (Patent No.: US 5,976,937 A), Weber et al. (Pub. No.: US 2004/0192055 A1) and Nguyen et al. (Pub. No.: US 2016/0284549 A1), as applied to claim 21, further in view of Baumgartner (Pub. No.: US 2009/0212854 A1).
Regarding Claim 22, modified Rodder et al., as applied to claim 21, discloses 	        the lC, further comprising first halo regions in the substrate between the first source region and the first drain region and second halo regions in the substrate between the second source region and the second drain region, the first and second halo regions having the second conductivity type, the first halo regions laterally spaced apart under the first gate structure by a first distance, and the second halo regions laterally spaced apart under the second gate structure by a second distance (Col. 5, L 34-62; Fig. 1A – 1E together with Fig. 2A – halo regions 70 & 72; as has been explained in the rejection of claim 21, the existence of a first transistor and a second transistor; the halo regions related to the first transistor could be considered as the first halo regions and the halo regions related to the second transistor could be considered as the second halo regions; this prior art, however, does not teach that the second distance is greater than the first distance). 											Modified Rodder et al. does not explicitly disclose                                                       the second distance is greater than the first distance.								However, Baumgartner implicitly teaches                                                                     the second distance is greater than the first distance (Par. 0043 & 0053; Figs. 6a-6f & 8e – this prior art teaches plurality of gates such as 90 and 95 having different lengths; this prior art also teaches use of halo implants to control short channel effects; now when the gate lengths of two transistors are different; it implies that the distance between the halo regions for the two transistors will not be the same).										It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Baumgartner to adapt the lC, further comprising, wherein the first halo regions of modified Rodder et al. are laterally spaced apart under the first gate structure by a first distance, and the second halo regions are laterally spaced apart under the second gate structure by a second greater distance in order to control the short channel effects of the plurality of different types of transistors.

Claim 23 is rejected under 35 U.S.C. 103 as obvious over Rodder et al. (Patent No.: US 5,976,937 A), Weber et al. (Pub. No.: US 2004/0192055 A1) and Nguyen et al. (Pub. No.: US 2016/0284549 A1), as applied to claim 21, further in view of Hori et al. (Pub. No.: US 2012/0021593 A1).
Regarding Claim 23, modified Rodder et al., as applied to claim 21, discloses 	                    the IC, wherein the first gate structure includes a first gate dielectric having a first thickness, and the second gate structure includes a second gate dielectric having a second greater thickness (Fig. 2A – this prior art teaches a plurality of transistors 114; first gate structure 140 includes a first gate dielectric having a first thickness; second gate structure 124 includes a second gate dielectric having a second thickness).								Modified Rodder et al. does not explicitly disclose 	 				                    the second gate dielectric having a greater thickness than the thickness of the first dielectric.		However, Hori et al. at least implicitly teaches 	 	                                                                     the second gate dielectric having a greater thickness than the thickness of the first dielectric (Par. 0003 – this prior art teaches “… plural transistors different in structure are integrated together on single semiconductor chips. For example, the transistors of a core part that performs calculation processing or the like are required to operate at higher speed than the transistors of peripheral circuits such as an input/output (I/O) part. Therefore, the high-speed transistors of the core part have thinner gate insulation films and are driven with lower voltages than the transistors of the I/O part. Further, in the core part, some of the transistors are designed to have different driving voltages and/or different thicknesses of the gate insulation films”).			It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Hori et al. to adapt the IC, wherein the second gate dielectric of modified Rodder et al. has a greater thickness than the thickness of the first dielectric in order to fabricate different types of transistors with different functionalities all in one single chip. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/29/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812